Exhibit 10.21 EXECUTION VERSION FORM OF SECURITY AGREEMENT among SNC HOLDINGS CORP., VERITEQ ACQUISITION CORPORATION (d/b/a VERITEQ CORPORATION) and VTQ IP HOLDING CORPORATION Dated as of November 28, 2012 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INTERPRETATION 1 SECTION 1.1 Definitions 1 SECTION 1.2 Resolution of Drafting Ambiguities 4 ARTICLE II GRANT OF SECURITY AND SECURED OBLIGATIONS 4 SECTION 2.1 Grant of Security Interest 4 SECTION 2.2 Filings 5 ARTICLE III REPRESENTATIONS AND WARRANTIES 5 SECTION 3.1 Authority 5 SECTION 3.2 No Default or Lien 5 SECTION 3.3 Enforceability 5 SECTION 3.4 Ownership of Collateral 6 SECTION 3.5 Priority 6 ARTICLE IV COVENANTS AND AGREEMENTS OF THE DEBTOR AND IP HOLDCO 6 SECTION 4.1 Preservation of Collateral 6 SECTION 4.2 Use of Collateral 6 SECTION 4.3 Payment of Taxes, etc 6 SECTION 4.4 Possession of Pledged Collateral 6 SECTION 4.5 Possession of Pledged Collateral 6 SECTION 4.6 Maintenance of Purchased IP 6 SECTION 4.7 Compliance with Law 7 SECTION 4.8 Use in the Ordinary Course 7 ARTICLE V DEFAULT 7 ARTICLE VI REMEDIES 7 SECTION 6.1 General Enforcement 8 SECTION 6.2 Sale, etc 8 SECTION 6.3 Costs of Remedies 8 SECTION 6.4 Cumulative Rights 8 ARTICLE VII MISCELLANEOUS 8 SECTION 7.1 Termination 8 SECTION 7.2 Expenses 8 SECTION 7.3 Notices 8 SECTION 7.4 Headings 9 SECTION 7.5 Severability 9 SECTION 7.6 Entire Agreement 9 SECTION 7.7 Successors and Assigns 10 i SECTION 7.8 No Third-Party Beneficiaries 10 SECTION 7.9 Amendment and Modification 10 SECTION 7.10 Waiver; Remedies 10 SECTION 7.11 Governing Law 10 SECTION 7.12 Submission to Jurisdiction 10 SECTION 7.13 Waiver of Jury Trial 10 SECTION 7.14 Specific Performance 11 SECTION 7.15 Counterparts 11 SECTION 7.16 Further Assurances Exhibit A: Specified Collateral ii FORM OF
